IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-10580
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VICTOR LAMONT   TROTTY,
also known as   Victor Lamont,
also known as   Pinkie Trotty,
also known as   Pinkie Lope,
also known as   Pinky Trotty,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 5:01-CR-107-1-C
                       --------------------
                         February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Victor

Lamont Trotty has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Trotty has filed a response to counsel’s brief.   Our

independent review of the record, counsel’s brief, and Trotty’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10580
                                -2-

response shows that there are no nonfrivolous issues for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and this

appeal is DISMISSED.   See 5TH CIR. R. 42.2.